         Case 2:20-cv-00246-JM-JJV Document 13 Filed 02/23/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

JARELL D. TERRY                                                                            PLAINTIFF
ADC #149998

v.                                       2:20-cv-00246-JM-JJV

CAMERON MOORE, Lieutenant,
East Arkansas Regional Unit Max, ADC; et al.                                           DEFENDANTS


                                                 ORDER

         The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, this Court adopts the Partial Recommendation in its entirety as its findings

in all respects.

         IT IS THEREFORE ORDERED that:

         1.        Plaintiff may proceed with his excessive force claim against Defendant Cameron

Moore.

         2.        All other claims and Defendants in the Amended Complaint are DISMISSED

WITHOUT PREJUDICE for failing to state a claim upon which relief may be granted.

         3.        It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

         Dated this 23rd day of February 2021.


                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE
